DETAILED ACTION

Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed with main claims 1 and 11 being directed to an image connection system, and a method for controlling image connection system, respectively.
The primary reason for the indication of the allow-ability of main claims 1, 11 and of claims 2-10 and 12-20, which depend therefrom is the inclusion therein of the limitations of “an image connection system including: an information gathering unit that gathers information on an image to be captured; an image requesting unit that requests the capture of a specific image from a plurality of mobile communication devices near a specific geographic location; an image routing device that routes an image form at least one mobile communication device to the requesting device, wherein, the image requesting unit receives multiple responses to capture the requested image with the responses including a fee to capture the image, and the image requesting unit transmits a request to capture the image based on the proximity of the mobile communication device and the requested fee.
These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677